Exhibit 10.2



United Airlines President Joins ZAP


SANTA ROSA, California (March 30, 2007) - Former United Airlines President Amos
S. Kazzaz has agreed to join electric car pioneer ZAP (OTC BB: ZAAP).
 
ZAP recently started expanding its marketing and distribution with the new XEBRA
electric cars and trucks and ZAP CEO Steve Schneider said that Kazzaz's
experience with operations and financial planning will be helpful as the Company
goes through this transformation. Manufactured through a strategic partnership
in China, the XEBRA is now being sold through ZAP's licensed automotive dealer
network. ZAP has added employees and new facilities to expand its automotive
distribution and recently launched ventures to offer new vehicles, including the
OBVIO ! sports cars and ZAP-X Crossover.
 
From 1995 to 1999, Kazzaz served as President of United Shuttle, overseeing the
business unit with $1 billion in annual revenues while managing 2000 employees
in sales, marketing, fleet management, customer service and finance. Under his
direction, sales grew from $400 million to $1 billion while the fleet expanded
by 42 percent. Kazzaz pioneered self-service customer check-in for United and
won the Advertising Effy Award in 1995 and 1998 for innovative marketing.
 
Prior to joining ZAP, Kazzaz served as Vice President, Cost Management for
United Airlines. Reporting directly to the COO, Kazzaz was the leader of
United's strategy to improve operations, processes and cost management
throughout the organization. Prior to that, Kazzaz served as Vice President,
Financial Planning and Analysis for United.
 
Before 2004, Kazzaz was Vice President for FP&A as well as serving as COO for
Avolar, a subsidiary of United with a focus on real estate management. He also
served as Vice President, Corporate Real Estate for United Airlines global real
estate portfolio that included $1 billion in annual revenue.
 
Kazzaz serves on the Supervisory Board of Directors for the Alliant Credit Union
as well as on the Board of Directors for SkyTech Solutions and Integres. He
holds an MBA in Finance from the University of Denver and a B.A. in
International Affairs from the University of Colorado at Boulder.
 
About ZAP
 
ZAP has been a leader in advanced transportation technologies since 1994,
delivering over 90,000 vehicles to consumers in more than 75 countries. At the
forefront of fuel-efficient transportation with new technologies including
energy efficient gas systems, hydrogen, electric, fuel cell, ethanol, hybrid and
other innovative power systems, ZAP is developing a high-performance crossover
SUV electric car concept called ZAP-X engineered by Lotus Engineering. The
Company recently launched a new
 
 
 

--------------------------------------------------------------------------------

Exhibit 10.2
 
portable energy technology that manages power for mobile electronics, like cell
phones and laptops. For more product, dealer and investor information, visit
http://www.zapworld.com.
 
Forward-looking statements in this release are made pursuant to the "safe
harbor" provisions of the Private Securities Litigation Reform Act of 1995.
Investors are cautioned that such forward-looking statements involve risks and
uncertainties, including, without limitation, continued acceptance of the
Company's products, increased levels of competition for the Company, new
products and technological changes, the Company's dependence upon third-party
suppliers, intellectual property rights, and other risks detailed from time to
time in the Company's periodic reports filed with the Securities and Exchange
Commission.
 


# # #


ZAP


Media
Alex Campbell
707-525-8658 ext. 241
acampbell@zapworld.com 


or


Investors
Sherri Haskell
707-525-8658 ext. 232
shaskell@zapworld.com 